Opinion filed April 26, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00025-CR
                                          __________

                  COURTNEY DESHAUN LAMBERT, Appellant
                                 V.

                                 STATE OF TEXAS, Appellee


                               On Appeal from the 27th District Court
                                        Bell County, Texas
                                   Trial Court Cause No. 66832



                               MEMORANDUM              OPINION
       Courtney Deshaun Lambert pleaded guilty in June 2011 to the offense of deadly conduct,
a lesser included offense to the indicted offense of aggravated assault with a deadly weapon.
The trial court deferred a finding of guilt and placed him on deferred adjudication community
supervision for a term of four years. In September 2011, the State filed a motion to proceed with
an adjudication of guilt, alleging multiple violations of the terms and conditions of community
supervision. The trial court heard the motion to proceed on November 1, 2011. Appellant
pleaded “true” to all of the alleged violations except one that the State abandoned. The trial
court found the remaining allegations to be true, adjudicated appellant guilty of the offense of
deadly conduct, and assessed his punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of seven years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                           PER CURIAM
April 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
        By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                2